 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1168 
In the House of Representatives, U. S.,

March 12, 2010
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3650) to establish a National Harmful Algal Bloom and Hypoxia Program, to develop and coordinate a comprehensive and integrated strategy to address harmful algal blooms and hypoxia, and to provide for the development and implementation of comprehensive regional action plans to reduce harmful algal blooms and hypoxia. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3650) to establish a National Harmful Algal Bloom and Hypoxia Program, to develop and coordinate a comprehensive and integrated strategy to address harmful algal blooms and hypoxia, and to provide for the development and implementation of comprehensive regional action plans to reduce harmful algal blooms and hypoxia. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. In lieu of the amendment in the nature of a substitute recommended by the Committee on Science and Technology now printed in the bill, the amendment in the nature of a substitute printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Science and Technology; (2) the amendment printed in part B of the report of the Committee on Rules, if offered by Representative Flake of Arizona or his designee, which shall be in order without intervention of any point of order except those arising under clause 9 or 10 of rule XXI, shall be considered as read, shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; and (3) one motion to recommit with or without instructions. 
 
Lorraine C. Miller,Clerk.
